Citation Nr: 1135412	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2010, the Board granted the Veteran's claim for an increased rating for PTSD and assigned a 70 percent evaluation.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The attorney for the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Partial Remand in December 2010.  In the Joint Motion, the parties agreed not to disturb the Board's award of the 70 percent, but found that the Board failed to address whether a claim for TDIU was raised by the record.  By Order of the Court, the claim was returned to the Board.  Based on the findings of the Joint Motion, the Board will not further address the increased evaluation claim, but will further address a claim for TDIU.  

In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The Board finds, as described below, that the evidence of record and the Veteran raised the question of whether PTSD has interfered with his ability to maintain employment.  As such, the Veteran's claim for an increased rating for his PTSD included the claim of entitlement to a TDIU.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for a TDIU has been reasonably raised); see also Rice, 22 Vet. App. at 449, 454.  Although, the Veteran filed a separate claim for TDIU in March 2010, the Board will construe the increased rating claim as including entitlement for TDIU and assert jurisdiction over that issue at this time.  

The Board received an additional statement from the Veteran in July 2011.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran contends that his service-connected disabilities prevent him from securing or following any substantially gainful occupation.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2010).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for PTSD, rated as 70 percent disabling and tinnitus, rated as 10 percent disabling.  As the Veteran's PTSD is rated as 70 percent disabling, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.

Based on the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  In a VA psychiatric examination in July 2006, the examiner rendered a diagnosis of PTSD and assigned a Global Assessment of Functioning (GAF) score of 35.  The examiner recounted the Veteran's history of psychiatric symptoms, focusing primarily on the degree and quality of his social relationships as well as his problems related to occupational functioning.  Particularly, his increasing difficulty with reexperiencing phenomenon, emotional/social withdrawal and concentration, prevented him from working anywhere near the level he had in the past.  The examiner noted that essentially the Veteran was not currently working and appeared unable to return to his current level of intensity and responsibility at work.  

During a psychosocial assessment in July 2007, a private therapist noted the Veteran had a complicated psychological history and confusing symptoms.  The therapist concluded the Veteran's symptoms were causing extreme problems in his relationships, his ability to work and to carry out simple tasks. The clinical impression was PTSD and assigned a GAF score of 32.  

VA treatment records in March and April 2008 show that the Veteran had been unemployed for the last three years, but was attempting to raise dogs as a business.  The Veteran enjoyed working with the animals, but had difficulty carrying out duties to care for them and the business was not successful.  An entry dated in August 2008, shows the Veteran had continued difficulty carrying out routine activities and responsibilities associated with a new business venture.  The Veteran submitted evidence in July 2011 showing that the business was unsuccessful.  Also of record are multiple GAF scores, which range from 45 to 58.

Treatment records dated in May 2009 show the Veteran noted having some days where he had more difficulty performing everyday tasks.  His depression and PTSD were aggravated by his current financial circumstances.  The Veteran's significant difficulty with concentration was so crippling that he was unable to make every day decisions let alone decisions of a business nature.  The Veteran had minimal tolerance of stress and his anxiety was severe enough that it was likened to paranoia.  The examiner noted that the Veteran had completed the PTSD inpatient program and in that protected environment and structured setting showed some gain, but once exposed to everyday life stressors the severity of the symptoms returned.  A GAF score of 45 was given.

Based on the foregoing, the Board finds that the evidence shows that the Veteran's service-connected disabilities make employment in any type of position extremely difficult.  The Veteran had difficulty maintaining employment due to his severe symptoms of PTSD, including anxiety and lack of concentration.  He exhibited symptoms of an inability to follow orders or work with others.  VA examiners also found that he was unable to do his former employment and may be able to do simple tasks; however, he attempted to do work for himself with his wife, but to little positive effect.  As such, the Board finds that the Veteran is probably unable to sustain even marginal employment.  

The Board also notes that various medical personnel, who have examined the Veteran on an outpatient basis for treatment purposes or have evaluated him to assess the nature, extent and severity of his service-connected PTSD, have estimated GAF scores between 32 and 60.  The majority of the scores denote serious symptoms or serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Therefore, the GAF scores also support a finding of TDIU.  

Based on the foregoing, the overall evidence of record suggests the Veteran would have difficulty with any occupation due to his severe PTSD.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


